Citation Nr: 0613757	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  05-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1954 to May 1958.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleged that he had asbestosis due to his service 
in the United States Navy.  While aboard ship, the veteran 
asserted that he had exposure to asbestos both in his 
sleeping quarters and in his work area.  The veteran was 
aboard the ship for 1 year and 10 months as a cook.  The 
veteran stated that a pipe above his bunk was wrapped in 
asbestos.  As a cook, the veteran spent a substantial amount 
of time in the food supply room.  The veteran asserted that 
the supply room was insulated with asbestos.  He did not seek 
treatment for a lung disorder during service and was not 
found to have such a disability upon discharge from service.

The veteran's VA and private medical records indicate the 
veteran has asbestosis.  In August 2000, a private physician 
performed a chest/lung exam and concluded that the veteran 
had interstitial fibrosis at the lung bases, which is typical 
of previous asbestos exposure, and indicated that the veteran 
had asbestosis.

The veteran submitted an August 2001 opinion from a private 
physician who had reviewed the veteran's work history and 
medical record.  The private physician noted that, after 
service, the veteran worked as a welder from January 1962 to 
December 1986.  In performing his duties, the veteran was 
exposed to asbestos as products containing asbestos were 
maintained in the veteran's presence.  The private physician 
asserted that the veteran was exposed to asbestos from 
gaskets, insulation, cloth, gloves, boilers, electric motors 
and building construction products.  The private physician 
noted that the maintenance and removal of these products 
created dusty conditions and the veteran inhaled this dust.  
The private physician concluded with a reasonable degree of 
medical probability, as the other private physician had 
concluded a year before, that the veteran had asbestosis.  He 
further concluded that there was a causal relationship 
between the veteran's asbestos exposure during service and 
his asbestosis.  Although the private physician noted the 
veteran's service when relating the veteran's history, he did 
not mention the veteran's exposure to asbestos during 
service.

A VA treatment record note dated September 2004 indicates 
that the veteran has asbestosis related to his exposure to 
asbestos while in service on the ship.  The VA physician who 
was the writer of the treatment record note does not provide 
a basis for the statement, and, therefore, it is unclear 
whether the statement was based on the veteran's own 
statements or was an objective finding of the VA medical 
professional. 

In its December 2004 rating decision, the RO relied on the 
August 2001 opinion from the private physician in concluding 
that the veteran's asbestosis was linked to his work-related 
exposure after service and was not caused by any alleged 
exposure during service.  The veteran had requested, but did 
not receive a VA examination which would have provided a VA 
medical opinion as to whether there is a nexus between the 
veteran's alleged exposure to asbestos during service and his 
asbestosis.  

The record clearly shows that the veteran currently has 
asbestosis.  Although in the August 2001 opinion, the private 
physician concluded that the veteran's asbestosis is related 
to exposure after service, the note made by the VA medical 
professional in September 2004 provides enough support for 
the veteran's contention to require a VA medical examination.  
The September 2004 note is insufficient to prove a nexus, 
because the basis, nature and source of the statement are 
unknown; however, it indicates that the veteran's disability 
may be associated with the alleged exposure to asbestos 
during service.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning service 
connection, as well as an initial 
disability rating and an effective date 
for the award any benefits.

The letter should inform the veteran of 
what information and evidence not 
previously provided, if any, will assist 
in substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.

The letter should also tell the veteran 
to provide any evidence in his possession 
that pertains to the claim.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his asbestosis.  The examiner 
should review the veteran's claims 
folder.  All necessary testing should be 
performed and all appropriate diagnoses 
rendered.  Specifically, the examiner 
should comment on the veteran's alleged 
exposure to asbestos during service and 
the nexus between that exposure and his 
asbestosis.  The examiner should then 
state whether it is at least as likely as 
not that the veteran's asbestosis began 
as a result of exposure to asbestos 
during his active service.  All opinions 
must be supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

